878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Elton G. JONES, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1011.
United States Court of Appeals, Federal Circuit.
May 5, 1989.Rehearing Denied June 5, 1989.

Before MARKEY, Chief Judge, SKELTON, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
Elton G. Jones (Jones) appeals from a September 21, 1988 Order of the Claims Court, docket no. 552-88T, dismissing his complaint for lack of jurisdiction.  We affirm.

OPINION

2
The complaint was properly dismissed because Jones never paid the tax and never filed an administrative refund claim.  Hence the Claims Court lacked jurisdiction.  See Flora v. United States, 362 U.S. 145, 177 (1960);  Arch Eng'g Co. v. United States, 783 F.2d 190, 190 (Fed.Cir.1986).